      Case 3:20-cv-01197-E Document 11 Filed 07/02/20                Page 1 of 4 PageID 33



                          UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

 JOHN A. PETTY,                                   §
                                                  §
                                                  §
                    Plaintiff,                    §
                                                  §
 v.                                               §      Case No. 3:20-cv-01197-E
                                                  §
 FRONTIER COMMUNICATIONS                          §
 CORPORATION,                                     §
                                                  §
                                                  §
                    Defendant.                    §



      NOTICE OF SUGGESTION OF PENDENCY OF BANKRUPTCY FOR
  FRONTIER COMMUNICATIONS CORPORATION AND AUTOMATIC STAY OF
                      THESE PROCEEDINGS

        PLEASE TAKE NOTICE that, on April 14, 2020, defendant Frontier Communications

Corporation (“Frontier”) and its subsidiaries (collectively, the “Debtors”) filed voluntary petitions

for relief under chapter 11 of title 11 of the United States Code, 11 U.S.C. §§ 101–1532

(“Bankruptcy Code”), in the United States Bankruptcy Court for the Southern District of New

York (“Bankruptcy Court”). The Debtors’ chapter 11 cases are pending before the Honorable

Robert D. Drain, United States Bankruptcy Judge, and joint administration has been requested

under the lead case In re Frontier Communications Corporation, et al., Case No. 20-22476 (RDD)

(collectively, the “Chapter 11 Cases”). A copy of the voluntary petition of the lead Debtor,

Frontier, is attached hereto as Exhibit A.

        PLEASE TAKE FURTHER NOTICE that pursuant to section 362(a) of the

Bankruptcy Code, the Debtors’ filing of their respective voluntary petitions gives rise to a stay,

applicable to all entities, of, among other things: (a) the commencement or continuation of any


                                                 1
    Case 3:20-cv-01197-E Document 11 Filed 07/02/20                    Page 2 of 4 PageID 34



judicial, administrative, or other action or proceeding against the Debtors (i) that was or could have

been commenced before the commencement of the Chapter 11 Cases or (ii) to recover a claim

against the Debtors that arose before the commencement of the Chapter 11 Cases;

(b) the enforcement, against any of the Debtors or against any property of each of the Debtors’

bankruptcy estates, of a judgment obtained prior to the commencement of the Chapter 11 Cases;

and (c) any act to obtain possession of property of or from any of the Debtors’ bankruptcy estates,

or to exercise control over property of any of the Debtors’ bankruptcy estates. No order has been

entered in the Chapter 11 Cases granting relief from the automatic stay with respect to this case.

Accordingly, this action is pending to the automatic stay.

          During the pendency of the automatic stay, Frontier retains all rights and defenses in this

action, including, but not limited to, its right to file a Rule 12(b)(5) motion for insufficient service

of process. Summons in this action was purportedly served on Deneen L. Siefel of Registered

Agent Corporation Service at 100 Pearl Street, Hartford, CT on June 12, 2020. See Dkt. 9 (Proof

of Service). But neither Deneen L. Siefel nor Registered Agent Corporation Service are Frontier’s

agent to accept service of process, and Frontier’s agent is not at that address. Frontier reserves the

right to object to insufficient service of process at the appropriate time once the automatic stay is

lifted.

          PLEASE TAKE FURTHER NOTICE that pleadings filed in the Chapter 11 Cases may

be obtained free of charge by visiting the website of Debtors’ noticing and claims agent, Prime

Clerk LLC, at https://cases.primeclerk.com/ftr. You may also obtain copies of any pleadings by

visiting the Court’s website at http://www.nysb.uscourts.gov (PACER login and password

required) in accordance with the procedures and fees set forth therein.




                                                   2
  Case 3:20-cv-01197-E Document 11 Filed 07/02/20       Page 3 of 4 PageID 35




Dated: July 2, 2020                     Respectfully submitted,


                                        /s/Cindy Dinh

                                        Cindy Dinh (Texas Bar No. 24101701)
                                        MAYER BROWN LLP
                                        700 Louisiana Street, Suite 3400
                                        Houston, Texas 77002-2730
                                        (713) 238-2734
                                        (713) 224-4634 (fax)
                                        cdinh@mayerbrown.com

                                        Archis A. Parasharami (DC Bar No.
                                        477493; pro hac vice forthcoming)
                                        Kevin S. Ranlett (Texas Bar No. 24084922;
                                        admission application forthcoming)
                                        MAYER BROWN LLP
                                        1999 K Street NW
                                        Washington, DC 20006
                                        (202) 263-3000
                                        (202) 263-3300 (fax)
                                        aparasharami@mayerbrown.com
                                        kranlett@mayerbrown.com

                                        ATTORNEYS FOR DEFENDANT
                                        FRONTIER COMMUNICATIONS
                                        CORPORATION




                                    3
    Case 3:20-cv-01197-E Document 11 Filed 07/02/20              Page 4 of 4 PageID 36



                               CERTIFICATE OF SERVICE

        I certify that on July 2, 2020, a true and correct copy of the foregoing document was
electronically filed with the Clerk of Court using the CM/ECF system, which will automatically
send notification of such filing to all attorneys of record.



                                                          /s/ Cindy Dinh
                                                          Cindy Dinh

 Mohammed O. Badwan
 Joseph S. Davidson
 SULAIMAN LAW GROUP, LTD.
 2500 South Highland Avenue, Suite 200
 Lombard, Illinois 60148
 (630) 545-8181
 mbadwan@sulaimanlaw.com
 jdavidson@sulaimanlaw.com

 Nayeem N. Mohammed
 Law Office of Nayeem N. Mohammed
 539 W. Commerce St. #1899
 Dallas, TX 75208
 936-718-7467
 Nayeem@nnmpc.com

 ATTORNEYS FOR PLAINTIFF
 JOHN A. PETTY
